FILED
                            NOT FOR PUBLICATION                             SEP 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM J. WHITSITT,                             No. 14-16477

               Plaintiff-Appellant,              D.C. No. 3:08-cv-01803-JSW

 v.
                                                 MEMORANDUM*
JEAN ZEDLITZ; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      William J. Whitsitt appeals pro se from the district court’s order denying his

motion for relief from judgment in his 42 U.S.C. § 1983 action alleging

constitutional claims arising from a traffic stop. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

       The district court did not abuse its discretion by denying Whitsitt’s motion

for relief from judgment, filed on July 1, 2014, because Whitsitt failed to

demonstrate any basis for relief not previously urged. See id. at 1263 (setting forth

grounds for relief from judgment under Fed. R. Civ. P. 60(b)).

       To the extent that Whitsitt challenges the district court’s prior orders entered

following remand by this court, we lack jurisdiction because Whitsitt did not file a

timely notice of appeal after the district court entered judgment on July 19, 2013,

or after the district court denied Whitsitt’s earlier motion for relief from judgment

on October 7, 2013. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed

within 30 days after entry of judgment or order appealed from);

Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703

(9th Cir. 2007) (“A timely notice of appeal is a non-waivable jurisdictional

requirement.”).

       Contrary to Whitsitt’s contention that he was labeled a vexatious litigant, the

record does not indicate that a vexatious litigant order has been entered against

him.

       We reject as without merit Whitsitt’s contentions regarding bias.


                                           2                                     14-16477
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                         3                                   14-16477